internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi bo7-plr-104483-01 date date number release date index number re legend dear corporation building y z state r s t u v in a letter dated date you requested a ruling on behalf of corporation that the proposed transaction will not affect corporation’s status as a cooperative_housing_corporation under sec_216 of the internal_revenue_code code this is in response to your request the represented facts are as follows corporation is incorporated under the laws of state corporation owns building building contains r residential apartments and commercial space the ground floor of building contains one residential apartment and the commercial space corporation operates building as a cooperative_housing_corporation as that term is defined in sec_216 each stockholder of corporation common_stock has a proprietary lease that entitles the stockholder to occupy for dwelling purposes a unit in building corporation was authorized to issue s shares of common_stock corporation allocated t shares of stock to the r residential units these shares are issued and outstanding the remaining shares are unissued at the present time the commercial space is occupied by commercial lessees the commercial leases expire in less than u years when the commercial lessees vacate the premises the commercial lessees must restore the premises to their previous plr condition corporation proposes to allocate v of the authorized but unissued shares of common_stock to the ground floor commercial space as part of this plan corporation will create two commercial units y and z commercial units and offer the stock for sale the proprietary lease associated with the common_stock entitles the owners of the shares attributable to the commercial units to occupy for dwelling purposes the commercial units solely by reason of the ownership of shares of corporation stock the local zoning and building regulations currently permit modification of the commercial units to residential use as a matter of right in addition based on the facts and representations submitted it would be reasonable to convert the commercial units to residential use the size and location of the commercial units are such that with certain modifications each could be converted into a residential unit comparable to existing residential units in building further the proposed allocation of v shares of corporation stock to the commercial units bears a reasonable relationship to the portion of the fair_market_value of corporation’s equity in the building and the land on which it is situated sec_216 provides that in the case of a tenant-stockholder as defined in sec_216 there will be allowed as a deduction amounts not otherwise deductible paid_or_accrued to a cooperative_housing_corporation within the taxable_year but only to the extent that such amounts represent the tenant-stockholder’s_proportionate_share of -- the real_estate_taxes allowable as a deduction to the corporation under sec_164 which are paid_or_incurred by the corporation on the houses or apartment building and on the land on which such houses or building are situated or the interest allowable as a deduction to the corporation under sec_163 which is paid_or_incurred by the corporation on its indebtedness contracted -- a in the acquisition construction alteration rehabilitation or maintenance of the houses or apartment building or b in the acquisition of the land on which the houses or apartment building are situated sec_216 provides that the term cooperative_housing_corporation means a corporation -- a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred is derived from tenant- stockholders sec_216 provides that the term tenant-stockholder means a person who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a plr reasonable relationship to the portion of the value of the corporation’s equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy sec_1_216-1 of the income_tax regulations provides that in order for the corporation to qualify as a cooperative_housing_corporation each stockholder of the corporation must be entitled to occupy for dwelling purposes an apartment in a building or a unit in a housing development owned or leased by the corporation the stockholder is not required to occupy the premises the right as against the corporation to occupy the premises is sufficient if conferred on each stockholder solely by reason of ownership of stock in the corporation in other words the stock must entitle the owner thereof either to occupy the premises or to a lease of the premises the fact that the right to continue to occupy the premises is dependent upon the payment of charges to the corporation in the nature of rentals or assessments is immaterial revrul_74_241 1974_1_cb_68 provides that for purposes of sec_216 the term apartment in a building means an independent housekeeping unit consisting of one or more rooms containing facilities for cooking sleeping and sanitation normally found in a principal_residence revrul_90_35 1990_2_cb_48 provides that revrul_74_241 does not require that a unit presently contain all the facilities normally found in a principal_residence in order to constitute an apartment in a building for purposes of sec_216 accordingly a unit will be treated as meeting that definition if the stockholder is entitled to convert the unit to an apartment as defined in revrul_74_241 solely by reason of ownership of stock in the cooperative_housing_corporation the conversion of the unit would be reasonable under all the facts and circumstances including structural feasibility and cost and the applicable local zoning building and fire codes permit both the conversion and residential use of the unit as a matter of right revrul_90_35 considers the following facts x corporation is a cooperative_housing_corporation as defined in sec_216 that owns land and a building thereon containing apartments all units in the multistory building are residential apartments except for three units on the ground floor that are leased for use as professional offices all of x’s issued and outstanding shares are allocated to the residential apartments in the building x proposes also to allocate authorized but unissued shares to the professional office units and sell them to the corporate or individual occupants of those offices the professional units are structurally similar to residential units in the building although the offices do not contain sleeping or cooking facilities they do contain one or more rooms that plr contain sanitation facilities normally found in a dwelling_unit moreover it would be reasonable to add sleeping and cooking facilities normally found in a dwelling_unit to the office units under all the facts and circumstances the cost of adding sleeping and cooking facilities is equal to approximately percent of the fair_market_value the professional units would have if they were sold as residential units ownership of the shares attributable to the office units would entitle the tenant-stockholders to install sleeping and cooking facilities and occupy the units for dwelling purposes upon approval of the board_of directors of the corporation x has agreed that such approval would not be unreasonably withheld and that it would cooperate in effecting the conversion the entire building including the professional units is located in an area that is zoned for residential use except that the ground floor may have certain enumerated nonresidential uses that include use as professional offices the ground floor units could be converted from office use to residential apartment use as a matter of right under the applicable zoning building and fire codes further in situation of revrul_90_35 the shares allocated to one of the professional offices will be sold to a third party and not the current occupant the existing commercial lease has one year to run until it terminates if shares are allocated to the unit and sold to a third party the third party will succeed to the lessor’s rights and obligations under the existing commercial lease finally revrul_90_35 provides that in situation the purchaser of shares attributable to the one unit of professional offices is temporarily barred from occupancy by the existing commercial lease nevertheless ownership of stock confers occupancy rights upon the stockholder as against the corporation and the fact that a current occupant has the right to remain in possession of the unit under a pre-existing lease is immaterial for purposes of sec_216 applying the above standards to the facts and representations submitted and subject_to the below limitations we conclude that the proposed transaction will not affect the status of corporation as a cooperative_housing_corporation under sec_216b except as specifically ruled herein we neither express nor imply any opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted plr in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer a copy of this letter must be attached to any income_tax return to which it is relevant sincerely joseph h makurath acting chief branch office of associate chief_counsel passthroughs special industries
